Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  December 9, 2011                                                                 Robert P. Young, Jr.,
                                                                                             Chief Justice

  143233                                                                           Michael F. Cavanagh
                                                                                         Marilyn Kelly
                                                                                   Stephen J. Markman
                                                                                   Diane M. Hathaway
                                                                                       Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                     Brian K. Zahra,
            Plaintiff-Appellant,                                                                  Justices

  v                                                        SC: 143233
                                                           COA: 297154
                                                           Oakland CC: 2009-227741-FH
  PECOLA MICHELLE JAMISON,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 26, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

           YOUNG, C.J. (dissenting).

          I respectfully dissent from the Court’s order denying the application for leave to
  appeal. I would peremptorily reverse the Court of Appeals decision on the sentencing
  guideline issue. The Court of Appeals correctly interpreted and applied the phrase
  “domestic relationship” in MCL 777.40(1)(b). Since the defendant did not exploit a
  “domestic relationship” under MCL 777.40(1)(b), the circuit court should not have
  scored OV 10 at 10 points. However, it appears defendant engaged in “predatory
  conduct” under MCL 777.40(1)(a). By following the victim, directing him to pull over,
  and then attacking the victim when he parked on a side street, the defendant engaged in
  stalking behavior, which is precisely the type of “genuinely predatory conduct” that
  justifies scoring OV 10 at 15 points. 1 Moreover, this predatory conduct was directed at a
  victim who suffered from a readily apparent susceptibility to persuasion and temptation.
  The victim testified that he had previously dated the defendant, that they had enjoyed
  sexual encounters after the break up, and that he was hoping for another sexual




  1
      See People v Huston, 489 Mich 451, 462 n 7 (2011).
                                                                                                                2

rendezvous when the defendant directed him to pull over immediately before the offense.
Finally, the defendant’s preoffense conduct appears to have been for the purpose of
victimization, as the defendant attacked the victim as soon as he complied with her
demands to pull over. Thus, under People v Huston and People v Cannon, 2 there are
grounds to score OV 10 at 15 points when the defendant is resentenced. Since there is an
alternative basis to sustain the defendant’s original sentence, I would peremptorily
reverse the Court of Appeals on this question and allow the original sentence to stand.

         MARILYN KELLY, J. (dissenting).

       I dissent from the order denying leave to appeal. I would grant leave to appeal to
consider whether the Court of Appeals correctly interpreted the phrase “domestic
relationship” in MCL 777.40(1)(b).




2
    People v Cannon, 481 Mich 152, 161-62 (2008).



                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 9, 2011                    _________________________________________
         y1206                                                                Clerk